         Case 1:11-cv-05845-LTS-JCF Document 345 Filed 07/31/20 Page 1 of 3

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.                                                         Steve J. Martin
                                                                                                          Monitor

                                                                                              Anna E. Friedberg
                                                                                                 Deputy Monitor

                                                                                   135 West 41st Street, 5th Floor
                                                                                             New York, NY 10036
                                                                     +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                           July 31, 2020

VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006


Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

         We write to provide a status report pursuant to the Court’s July 6, 2020 order (dkt. 344)

regarding the Parties’ efforts to reach a joint agreement on a Remedial Order and to provide an

update on the Parties’ efforts to determine the next steps regarding the applicability of the Nunez

requirements to 16- and 17-year-olds going forward.

    I.   Update on “Efforts to Advance Reforms and Address Areas of Concern”

         The Monitoring Team has worked very closely with the City, Department, Counsel for

the Plaintiffs’ Class, and SDNY (jointly the “Parties”) over the last month to reach an agreement

on a proposed Remedial Order. 1 All stakeholders have been working diligently, in good faith


1
 The Parties have reached agreement on the Monitor’s substantive recommendations to modify
certain Consent Judgment provisions (there is one outstanding issue regarding reporting) as well
as the recommendations to terminate or deactivate certain provisions as outlined in the
Monitoring Team’s July 2, 2020 status update.
          Case 1:11-cv-05845-LTS-JCF Document 345 Filed 07/31/20 Page 2 of 3




and we have had productive discussions in an attempt to reach agreement. The Monitoring Team

continues to strongly encourage the Parties to work together to reach a joint agreement, although

more time is needed to determine whether this can be achieved. The Monitoring Team will

provide the Court with a status update on August 5, 2020 outlining next steps if the Parties have

not otherwise submitted a joint agreement to the Court.

    II.   Update on Applicability of Nunez to 16- and 17- year-olds Going Forward

          There are no Pre-Raise the Age Youth 2 in custody as of July 27, 2020. Accordingly, the

Monitoring Team has ceased monitoring activities at Horizon Juvenile Center (“HOJC”) unless

or until an agreement is reached regarding the ongoing monitoring of Adolescent Offenders. 3

This heightens the importance of reaching an agreement as soon as possible. The Monitoring

Team has worked with City and ACS leadership to facilitate the development of a proposal

regarding potential oversight of 16- and 17-year-old going forward. This proposal was shared

with Counsel for the Plaintiffs’ Class, and SDNY on July 24, 2020. The Monitoring Team

believes that the Parties will be in a position to reach a joint agreement and strongly encourages

an efficient and timely negotiation process. The Monitoring Team will provide all necessary

support to facilitate the development of an agreed upon approach. We recommend August 28,

2020 as a reasonable, but appropriately aggressive deadline to achieve agreement. The


2
 Pre-Raise the Age Youth are: (1) all 16- and 17-year-old youth previously incarcerated on
Rikers Island and who were detained as of October 1, 2018, and (2) any 17-year-old youth
arrested and detained between October 1, 2018 and September 30, 2019.
3
  Adolescent Offenders are a new legal status, created by the Raise the Age legislation, for 16-
and 17-years-olds who are arrested for a felony-level crime. The implementation of this law was
staggered so this new category of offenders was applied to 16-year-old youth beginning on
October 1, 2018 and 17-year-old youth on October 1, 2019. See, https://www.ny.gov/raise-
age/raise-age-implementation#adolescent-offender.



                                                 2
      Case 1:11-cv-05845-LTS-JCF Document 345 Filed 07/31/20 Page 3 of 3




Monitoring Team will provide the Court with a status update on August 28, 2020 outlining next

steps if the Parties have not otherwise submitted a joint agreement to the Court.

                                            Sincerely,


s/ Steve J. Martin            s/ Anna E. Friedberg           s/Christina B. Vanderveer
Steve J. Martin               Anna E. Friedberg              Christina B. Vanderveer
Monitor                       Deputy Monitor                 Associate Deputy Monitor




                                                 3
